Citation Nr: 1022611	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-06 039	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky

THE ISSUES

1.  Entitlement to service connection for residuals of a left 
index finger injury.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for degenerative joint 
disease of the right knee to include as secondary to service-
connected pes planus.

4.  Entitlement to service connection for degenerative joint 
disease of the left hip disability to include as secondary to 
service-connected pes planus.

REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel
INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
November 1971 to December 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in October 2006 and in December 
2006 of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

In April 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the 
hearing has been associated with the Veteran's file.

In a statement in February 2009, the Veteran raised the claim 
of service connection for a low back disability secondary to 
service connection pes planus, which has been previously 
denied, and the claims of service connection for a right hip 
disability and a bilateral ankle disability secondary to 
service-connected pes planus, which are referred to the VA 
Regional Office for appropriate action. 

The claims of service connection for degenerative joint 
disease of the right knee and of the left hip are REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

In correspondence in October 2009, prior to the promulgation 
of a decision by the Board, the Veteran withdrew from his 
appeal the claims of service connection for residuals of a 
left index finger injury and for hypertension.




CONCLUSIONS OF LAW

1.  The Board does not have appellate jurisdiction of the 
claim of service connection for residuals of a left index 
finger injury.  38 U.S.C.A. § 7105(d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

2.  The Board does not have appellate jurisdiction of the 
claim of service connection for hypertension.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

On the claims of service connection, which are withdrawn, the 
only claims disposed in this decision, as the law is 
dispositive, the provisions of the VCAA do not apply.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In a rating decision in October 2006, the RO denied the 
claims of service connection for residuals of a left index 
finger injury and for hypertension.  The Veteran then 
perfected an appeal of the claims. 

In correspondence, in writing, dated in October 2009, the 
Veteran withdrew from his appeal the claims of service 
connection for residuals of a left index finger injury and 
for hypertension. 



A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the Veteran.  38 C.F.R. § 20.204.

The Veteran's writing clearly evinces the Veteran's intent to 
withdraw from his appeal the claims of service connection for 
residuals of a left index finger injury and for hypertension.  
In accordance with 38 U.S.C.A. § 7105(d)(5) and 38 C.F.R. 
§ 20.204, the Board does not have appellate jurisdiction of 
the claims.  


ORDER

The appeal of the claim of service connection for residuals 
of a left index finger injury is dismissed.

The appeal of the claim for service connection for 
hypertension is dismissed.


REMAND

On the claims of service connection for degenerative joint 
disease of the right knee and of the left hip to include as 
secondary to service-connected pes planus, on VA examinations 
in May 2006 and in June 2008, neither examiner addressed 
secondary service connection by aggravation. 

As the record does not contain sufficient medical evidence to 
decide the claims, further evidentiary development is needed 
under the duty to assist. 38 C.F.R. § 3.159.



Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA orthopedic 
examination to determine whether it is 
at least as likely as not that 
degenerative joint disease of the right 
knee or of the left hip was aggravated 
by the service-connected pes planus. 

Applying accepted medical principles, 
the VA examiner is asked to consider 
that the term "aggravation" means a 
permanent increase in the severity of 
degenerative joint disease of the right 
knee or of the left hip, that is, an 
irreversible worsening of degenerative 
joint disease beyond natural progress 
or clinical course and character of the 
condition as contrasted to a temporary 
worsening of symptoms, due to the 
service-connected pes planus. 

Also, the term "at least as likely as 
not" does not mean "within the realm 
of possibility."  Rather, it means 
that the weight of the medical evidence 
both for and against the conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.  

The claims folder must be made 
available to the examiner for review.    



2.  After completing the above 
development, adjudicate the claims of 
service connection for connection for 
degenerative joint disease of the right 
knee and of the left hip to include as 
secondary to service-connected pes 
planus.  If any benefit sought on 
appeal remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


